Citation Nr: 0936310	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-14 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1970 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In an Informal Hearing Presentation dated in September 2009, 
the Veteran's representative also listed the issue of 
entitlement to service connection for hearing loss as being 
on appeal.  However, the Board notes that the Veteran never 
perfected an appeal for entitlement to service connection for 
hearing loss.

In this regard, the Board notes that claims of entitlement to 
service connection for hearing loss and tinnitus were denied 
in a November 2005 rating decision.  In May 2006 the Veteran 
submitted a notice of disagreement with the denial of 
entitlement to service connection for tinnitus.  However, a 
statement of the case (SOC) was issued by the St. Louis RO in 
April 2007 and listed both issues.  The Veteran's 
representative submitted a VA Form 9 (substantive appeal) in 
May 2007 and specifically limited the appeal to the issue of 
entitlement to service connection for tinnitus.  Thus, no 
substantive appeal was ever filed for the hearing loss claim 
and as such an appeal was not perfected as to this issue.

The Board considered the recent case of Percy v. Shinseki, 
No. 05-2961 (U.S. Vet. App. Apr. 17, 2009), wherein the 
United States Court of Appeals for Veterans Claims (Court) 
found 38 U.S.C.A. § 7105 was not intended to foreclose the 
Board's exercise of jurisdiction over a matter in which a 
substantive appeal was untimely.  Consequently, because the 
60-day filing period is not jurisdictional, VA may waive any 
issue of timeliness in the filing of the substantive appeal, 
either explicitly or implicitly, and is not required to close 
an appeal for failure to file a timely substantive appeal.  
Unlike the circumstances in Percy, however, the Board is not 
herein dismissing an appeal based on the substantive appeal 
being inadequate or untimely.  Rather, the Board is finding 
that a substantive appeal was never submitted, and that the 
Veteran clearly intended to limit his appeal to the issue 
listed on the title page.

Furthermore the Board notes that Percy involved a situation 
in which a claimant submitted a substantive appeal after the 
expiration of the time in which he had to do so, but the RO 
proceeded to treat the issue as having been perfected by 
certifying the matter for appeal, and the Board had even 
treated the issue as being on appeal during a personal 
hearing.  Thus, the Court found that VA had essentially 
waived any objective to the substantive appeal being 
untimely.

In this case, however, neither the RO nor the Board have ever 
treated the issue of entitlement to service connection for 
hearing loss as having been perfected for appeal through the 
submission of a substantive appeal.  A Statement of the Case 
was issued by the RO addressing that issue in April 2007, and 
no document was ever received from the Veteran thereafter 
expressing a desire to continue his appeal on that issue. As 
noted, the Veteran limited his appeal to the issue of 
entitlement to service connection for tinnitus when he 
submitted his substantive appeal in May 2007.  Thus, the 
Veteran has clearly indicated that he did not wish to pursue 
an appeal on this issue and it is not now before the Board.

To the extent that the Veteran's representative is attempting 
to reopen the previously denied claim of service connection 
for hearing loss, this matter is referred to the RO for 
appropriate consideration.


FINDING OF FACT

The Veteran has tinnitus that is as likely as not related to 
military service.






CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009).  However, the Court has held that the VCAA is 
not applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2).  In 
view of the Board's favorable decision and full grant of the 
benefit sought on appeal in this instance, further assistance 
is unnecessary to aid the appellant in substantiating his 
claim.

II.  Factual Background

The Veteran's DD214 indicates that his military occupation 
specialty was an aircraft and engine mechanic.  

The Veteran's service treatment records (STRs) reveal 
treatment for questionable eustacitis in October 1973.  The 
Veteran denied ear, nose and throat trouble on an October 
1973 report of medical history form prepared in conjunction 
with his separation examination.  Clinical evaluation of the 
Veteran's ears was normal at his separation examination in 
October 1973.  

The Veteran was afforded a VA examination in October 2005.  
He reported constant bilateral tinnitus with an onset during 
military service.  He said he was exposed to excessive noise 
during service while working as an airplane mechanic.  The 
Veteran indicated that he wore hearing protection 80 to 90 
percent of the time in service.  He denied occupational and 
recreational noise exposure following service.  He attributed 
his tinnitus to his military service.  The examiner opined 
that the Veteran's tinnitus was not at least as likely at not 
related to his military service because there were no 
complaints of tinnitus available in the claims file.  

Associated with the claims file is a July 2007 letter from K. 
Sinks, M.A., CCC-A.  Ms. Sinks indicated that the Veteran 
reported that his military occupation specialty was an 
aircraft engine mechanic and he said he was exposed to jet 
engine tests and repairs.  He stated that on one occasion he 
was working on an engine and the jet next to him ignited.  
The Veteran reported that after this incident he noticed 
permanent tinnitus.  She opined based on the Veteran's 
history that it was at least as likely as not that the 
Veteran's tinnitus was related to his military noise 
exposure.  She noted that according to the American College 
of Occupational and Environmental Medicine, noise exposure 
without hearing protection can cause and/or contribute to 
noise-induced hearing loss, acoustic trauma, and tinnitus.  

III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a Veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.  

The Veteran's statements in support of his claim allege a 
continuity of symptoms since active service.  In this regard, 
the Board notes that he is competent to give evidence about 
what he experienced; for example, he is competent to discuss 
his current symptoms of tinnitus.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  The October 2005 VA examiner indicated that it was 
not at least as likely as not that the Veteran's tinnitus was 
related to military service.  However, it appears that the 
examiner's rationale for the opinion was that the Veteran's 
claims file did not include any reference to complaints of 
tinnitus.  The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a Veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the Veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.  Id.  
Moreover, Ms. Sink, a clinical audiologist, indicated that 
based on the Veteran's history it was at least as likely as 
not that the Veteran's tinnitus was related to his military 
noise exposure and she also provided a rationale for her 
opinion.

The Court has also suggested that tinnitus is the type of 
disability that a lay person is competent to diagnose.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

Thus, in this instance, the Board finds that the lay 
statements of the Veteran and the opinion from Ms. Sink are 
at least sufficient to place the record in equipoise as to 
whether the Veteran's tinnitus had its onset while on active 
duty.  Therefore, the benefit of the doubt rule is for 
application.

Given the foregoing, the claim of entitlement to service 
connection for tinnitus is granted.  In essence, when 
resolving doubt in the Veteran's favor, the competent and 
credible evidence creates a nexus between the Veteran's 
current disability and active service.  The appeal is granted


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


